Citation Nr: 0311934	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation for stroke due to hemorrhage; 
lung abscess, status post drainage; permanent nerve damage to 
the feet and legs; loss of memory; a nervous breakdown; and 
loss of two teeth and extensive gum surgery, as the result of 
brain surgery, pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied the above claims.  


FINDINGS OF FACT

1.  The veteran's loss of two teeth and extensive gum surgery 
were not the result of or aggravated by VA surgical treatment 
on June 16, 1997.

2.  The veteran's stroke, lung abscess, permanent nerve 
damage to the feet and legs, loss of memory, and nervous 
breakdown were not the result of or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical or surgical care in connection with brain 
surgery on June 16, 1997, nor were they events not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits for additional 
disability of stroke; lung abscess; permanent nerve damage to 
the feet and legs; loss of memory; nervous breakdown; and 
loss of two teeth and extensive gum surgery, all as a result 
of brain surgery conducted in June 1997 at a VA medical 
facility, have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Notify And Assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the May 2000 rating 
decision; June 2000 Statement of the Case (SOC); and January 
2003 Supplemental Statement of the Case (SSOC).  He was 
specifically told about the requirements to establish 
entitlement to compensation under 38 U.S.C. 1151 and of the 
reasons that the evidence in his case was inadequate.  

The Board further informed the veteran in the January 2003 
SSOC of which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records and treatment records from the Tucson and Prescott VA 
Medical Centers (VAMCs), including hospital reports, nurses 
notes, and discharge reports, as set forth below.  There is 
no indication of relevant medical records that the RO failed 
to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a pertinent VA examination in 
February 2000 and a medical opinion was obtained in April 
2000.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Compensation Under 38 U.S.C.A. § 1151

At the outset, 38 U.S.C.A. § 1151 was amended by Section 422 
of Public Law 104-204.  The new version of the law is more 
stringent and is effective with respect to claims filed on or 
after October 1, 1997.  The veteran's claim was filed in 
January 1998, after this date, and thus the current version 
of the law applies. VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In June 1997, the veteran presented with a longstanding 
history of progressive headaches that were aggravated when he 
would lower his head down.  A computed tomography (CT) scan 
of the head revealed a colloid cyst occluding, or in the area 
of the foramina of Monro.

On June 16, 1997, the veteran underwent a trans-callosal 
craniotomy for resection of third ventricular colloid cyst 
and an intraoperative frontal ventriculostomy at the VAMC in 
Tucson, Arizona.  The hospital discharge summary dated in 
June 1997 shows that as a result of surgery, he sustained 
significant intraventricular hemorrhage, right frontal 
hematoma, and the location of intraventricular ipsilateral 
frontal ventriculostomy in the pre-pontine cistern.  As a 
result of the significant intraventricular hemorrhage and the 
mis-positioning of the right intraoperative ventriculostomy, 
a decision was made to place another ventriculostomy on the 
left side.

In the operation report dated in July 1997, the surgeon indicated 
that he had spoken with the veteran on four separate occasions, 
informing him of the risks involved and all possible 
complications, to include, sagittal sinus thrombosis and 
hemorrhage in the brain parenchyma; intraventricular hemorrhage 
and acute hydrocephalous necessitating a shunt or drainage 
system; stroke; meningitis; and death.  In addition, there were 
some neuropsychological complications that could stem from the 
nature of the approach to this lesion.  These included short term 
and long term memory problems because of the splitting of the 
corporis callosum, neuropsychological disturbance, confusion, and 
intellectual impairment.  Additionally, the chances of stroke, 
hemiparesis and weakness on each side of the body were present.  
The records show that alternative therapies were discussed, 
including (a) doing nothing and observing the lesion; (b) placing 
a shunt, and (c) surgically removing the lesion.  It was 
indicated that after all the discussions, the veteran had decided 
to go ahead with the microscopial surgical resection of the tumor 
with a thorough understanding of the possible complications. The 
treatment records show that there were no guarantees given to the 
veteran.

Subsequent to the aforestated surgery, a postoperative CT 
scan showed a significant intraventricular hemorrhage with a 
right frontal intraparenchymal hematoma.  On the first day 
following the surgery, the veteran was able to follow 
commands with his right hand, although he demonstrated a left 
hemiparesis.  This was considered secondary to accommodation 
of his intracranial hemorrhage versus a disconnection 
syndrome due to the approach though the corpus callosum.

The veteran spent a total of 26 days in the intensive care 
unit and by discharge, was able to follow all verbal 
commands, move all extremities, left less than right, and 
left upper extremity greater than left lower extremity.  He 
was noted to have minimal speech output, be able to write a 
little, understand plans for transfer, and nod and shake his 
head appropriately in response to questions.  He required a 
feeding tube.  

In addition, the veteran's hospital course was complicated by 
a left pleural effusion which was initially treated with 
multiple chest tubes.  The pleural effusion persisted despite 
chest tube drainage and a CT showed it to be loculated.  An 
additional chest tube was placed and accommodation with a 
mini-thoracotomy and decortication. 

The veteran also had several episodes of asymptomatic 
bradycardias which resolved after his thoracotomy and 
decortication of the pleural effusion.  There was no mention 
of the veteran's teeth being broken.  The veteran was 
discharged on August 8, 1997, for rehabilitation.

VA medical treatment records dated from August 1997 to 
January 1998 show an extensive period of rehabilitation.  The 
veteran had a right foot drop on admission and multiple notes 
mentioned that he required a right ankle-foot orthosis.  An 
entry dated in September 1997 showed that he was alert, but 
confused and not oriented to place or time.  Multiple notes 
also mentioned that he had difficulty with orientation and 
memory, frequently forgetting what he was doing and with 
instructions.  A note dated in October 1997 showed that it 
was felt his foot drop was secondary to a probable neuropathy 
and that he had reported numbness and painfulness in his 
feet.  

It was also noted that the veteran had teeth in poor 
condition with many missing. Entries dated from August 1997 
to October 1997 documented teeth extraction of the upper 
teeth, but did not give a particular reason for the 
extraction.  Mild weakness on the left side was noted which 
was then considered to be markedly improved.  A discharge 
note dated in January 1998 revealed that the veteran was 
independent in all activities of daily living, including 
working in the kitchen.  He was noted to have marked 
improvement in functioning and in orientation, being oriented 
to place, date, and year.  He was discharged to home with 
planned attendance at an adult daycare four times per week.

VA medical treatment records from January 1998 to February 
1999 also revealed that the veteran had multiple outpatient 
psychiatry clinic visits after his discharge.  It was noted 
that he had poor memory, but with attention and concentration 
intact and no evidence of psychosis.  He was deemed to be 
mentally incompetent to decide his health care and that he 
was on Zoloft and Elavil.  He continued to exhibit impaired 
memory, some abnormal thinking, such as paranoia, 
preoccupation with his bowels, and caregiver issues.  The 
veteran was noted to have paranoid ideations, with fears that 
his sister was trying to control him, decreased hygiene, 
withdrawal, and passive/aggressive behavior.  His psychiatric 
problems continued with the development of conflicts between 
the veteran and his caregiver.  He was eventually noted to 
have episodes of wandering and exposing himself.  The veteran 
was described as slightly disheveled with no suicidal or 
homicidal ideations, positive short term memory loss, but no 
long term memory loss. 

A VA examination report dated in February 2000 showed that 
the veteran was clearly unemployable and totally and 
permanently disabled by the residuals of his brain surgery.  
The examiner stated that it was not clear as to why he had 
deteriorated in the several years since the surgery had been 
performed. 

A VA examiner reviewed the veteran's claims file in April 
2000 and discussed his medical history in detail.  The 
impression was colloid cyst, status post transcallosal 
resection with multiple postsurgical complications.  The 
examiner stated that colloid cysts, although inherently 
benign tumors, were dangerous because of their location.  
They frequently act as a ball valve on drainage of cerebral 
spinal fluid, and can result in either a chronic 
hydrocephalus or a sudden acute obstruction which can lead to 
sudden death.  Therefore, surgical resection was a reasonable 
consideration.  Furthermore, the examiner indicated that the 
transcallosal approach is an established procedure for 
dealing with third ventricle colloid cysts.  He stated that 
although the veteran had an unfavorable outcome, he could 
find no evidence of either negligence or improper medical 
care based on a review of the files.  It was noted that the 
complications that the veteran had, namely personality 
changes, memory difficulty, and intracranial hemorrhage were 
all discussed with him by the surgeon prior to surgery, as 
documented in his operative note.  The examiner further said 
that the methicillin resistant staphylococcus aureus (MRSA) 
pneumonia the veteran subsequently developed in the intensive 
care unit was a not infrequent complication of prolonged 
incubation, and his loculated empyema which required surgical 
drainage was again a not infrequent complication of 
pneumonia.  This pseudomembranous colitis with a positive C-
DIF was a known complication of prolonged antibiotic therapy 
such as would be given for such a pneumonia and empyema.  As 
the examiner had no information on his transfusion reaction, 
he could not make any comment as to its etiology or any 
residuals from that. A sacral decubitus, such as what the 
veteran had, is also a non-uncommon complication of prolonged 
hospitalization and immobilization, particularly in the face 
of poor nutrition.  The veteran's poor nutrition was in large 
part secondary to his confusion and repeated pulling of 
feeding tubes, and resolved after a percutaneous endoscopic 
gastrostomy (PEG) tube was placed. 

The examiner also concluded that the veteran appeared to have 
developed a critical care neuropathy as demonstrated by 
documentation of a right foot drop, requiring an ankle 
fixation orthotic (AFO), and subjective complaints of burning 
in his feet while in rehabilitation (although it was 
difficult to make this diagnosis for certain in absence of 
the electrodiagnostic studies).  This was also a non-
infrequent complication of a very sick patient combined with 
prolonged hospitalization.   As the examiner could not find 
any documentation of the veteran's teeth being knocked out, 
he could not make any statement regarding that.  However, the 
veteran was documented as having poor dental care prior to 
his admission.  The pulling of his teeth, which took place at 
the Prescott VAMC, took place in October, several months 
after the surgery, and the examiner found it difficult to 
relate his brain surgery to his dental care.

The examiner added that the veteran's current problems, based 
on review of his chart, appeared to include personality 
changes, including paranoia and passive aggressive behavior, 
memory changes, predominantly recent, mild left-sided 
weakness, which appeared to have largely resolved since his 
neurosurgical discharge of April 1997, a right foot drop 
requiring bracing, and decreased judgment and insight.  The 
veteran also had a mini-thoracotomy with drainage of a 
loculated empyema which currently did not appear to be 
causing him any problems, or at least according to his 
records.  The examiner stated that all of these complications 
were either a direct result of his surgery or a complication 
from the surgery.  What was not clear was the etiology of the 
veteran's deterioration between April of 1999 and March of 
2000.  In his rehabilitation notes, the veteran was 
documented as being pleasant and easily redirected, 
cooperative, independent with ambulation, hygiene, and even 
working in the kitchen, and requiring only supervision with 
regards to his memory problems and poor judgment.  However, 
the physician's note documented the veteran as gibbering and 
running in and out of the room.  The examiner indicated that 
the reason for this significant decline in function was not 
clear.  It might have represented what the veteran called a 
"nervous breakdown", but the examiner could not 
definitively address this issue without further records for 
the time period between April 1999 and March 2000.  

In sum, there is no medical opinion relating the June 1997 
brain surgery to the loss of two teeth and extensive gum 
surgery.  Rather, the April 2000 VA examiner stated that he 
could not relate the veteran's brain surgery to his dental 
care and that the veteran was documented as having poor 
dental care prior to his admission.

With respect to the claims for compensation for stroke, lung 
abscess, permanent nerve damage to the feet and legs, and 
loss of memory, the medical evidence is likewise clear.  The 
examiner stated that all of these complications were either a 
direct result or complication of the veteran's surgery.  The 
examiner was unclear as to the etiology of the veteran's 
nervous breakdown.  Regardless, the examiner expressed the 
medical opinion, after reviewing all the records in detail, 
that there was no evidence of negligence or improper medical 
care.   Nor were any of these conditions an event not 
reasonably foreseeable.  To the contrary, it was noted that 
the veteran's surgeon discussed all of these possible 
complications with him on four occasions prior to his 
surgery.

The Board has considered the veteran's and his sister's 
statements relating his current condition to his June 1997 
surgery and/or negligence.  However, as lay people, they do 
not have the competence to give a medical opinion on the 
diagnosis or etiology of a condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

While the Board is very sympathetic to the veteran's 
condition, in the final analysis, the preponderance of the 
evidence is against the claims for compensation for stroke; 
lung abscess; permanent nerve damage to the feet and legs; 
loss of memory; nervous breakdown; and loss of two teeth and 
extensive gum surgery, as a result of brain surgery conducted 
in June 1997, within the meaning of 38 U.S.C.A. § 1151.  
Consequently, the veteran's claims must be denied.


ORDER

Entitlement to compensation for stroke due to hemorrhage; 
lung abscess, status post drainage; permanent nerve damage to 
the feet and legs; loss of memory; a nervous breakdown; and 
loss of two teeth and extensive gum surgery, as the result of 
brain surgery, pursuant to 38 U.S.C. § 1151, is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 




